Citation Nr: 0415294	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  00-04 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date for a 100 percent schedular 
rating for service connected psychiatric disability prior to 
March 29, 1994.


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney at 
Law


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from August 5, 1982, to 
September 16, 1982.  This appeal initially came before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1999 decision of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO). 

The Board, in a March 2001 decision, denied the veteran's 
claim for an earlier effective date.  The appellant appealed 
the Board's decision.  In October 2001, the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") issued an Order which vacated the March 2001 Board 
decision and remanded the case to the Board for proceedings 
consistent with the Joint Motion for Remand.

In May 2002, the veteran's representative submitted 
additional written arguments to the Board.  In June 2002, the 
Board remanded the case for issuance of a statement of the 
case (SOC) addressing the veteran's contentions.  In October 
2002, the RO issued the SOC, which again denied the veteran's 
claim.

In a January 2003 decision, the Board again denied the 
veteran's claim for an earlier effective date.  The appellant 
appealed the Board's decision.  In December 2003, the Court 
issued an Order which vacated the January 2003 Board decision 
and remanded the case to the Board for proceedings consistent 
with the Joint Motion for Remand.

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

The veteran's representative has contended that a proper 
notice of disagreement to the original grant of service 
connection in December 1983 was filed in February 1984, and 
that, since no SOC was issued, the claim for an increased 
evaluation has been open since that time.  Alternatively, the 
representative argues a statement received in September 1984 
from the veteran could also be considered a notice of 
disagreement, or that the claim for increase filed in July 
1993 should represent the date of claim for the purposes of 
assigning an effective date, since the veteran's statement 
received in April 1994 could be construed as a notice of 
disagreement with the September 1993 denial of the July 1993 
claim rather than as a claim for increase.

The Joint Motion noted that a significant change in the law 
occurred during the pendency of this appeal when, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

The Joint Motion stated that the veteran had not been 
notified of the evidence he needed to supply and what VA 
would do in order to assist him with his claim under 
Quartuccio, supra.  

Accordingly, the case must be remanded to the RO for the 
following action:

The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  
The RO should ensure that the notification 
requirements and development procedures 
contained in the VCAA are fully complied 
with and satisfied.  In particular, the RO 
should inform the veteran of the type of 
evidence required from him (i.e., evidence 
establishing that a previously filed notice 
of disagreement with either the December 
1983 or September 1993 rating decisions was 
of record) and what evidence VA will obtain 
(with assistance from him) in order to 
substantiate his claim.  The veteran should 
also be informed that the RO will assist him 
in obtaining identified evidence, should he 
require such assistance.  

After the above requested action has been completed, the RO 
should review the veteran's claim for entitlement to an 
effective date earlier than March 29, 1994, for the 
assignment of a 100 percent rating for his service connected 
psychiatric disability.  If the benefit sought on appeal 
remains denied, a supplemental statement of the case should 
be furnished to the veteran and his representative, and they 
should be afforded the appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




